Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Chinese patent documents cited in the information disclosure statement of 11 December 2019 have been considered with respect to the provided English abstracts and formulas therein.
Specification
The disclosure is objected to because of the following informalities:
  The process set forth in the specification, for example, in paragraphs [0008] and [0019] and in the embodiments require all of A: the Ba2+ source, B: the Ce+3 source, C: the Tb3+ source, D: the Eu3+ source, E: the B3+ source, F: the Sr2+ source, G: the La+3 source, H: the Gd+3 source, I: the Lu+3 source and J: the Sc+3 source to be mixed to form the disclosed fluorescent borate, but the disclosed formula of Ba2-nSrnLu5-x-y-z-mLmCexTbyEuzB5O17 produced by the processes teaches n is 0-1 and m is 0-1 and that L is La, Gd, Sc and a combination thereof. This means that to form the disclosed formula, F, G, H and J are not all required. It is noted that the formulas of embodiments also show this by teaching embodiments that do not contain Sr, La, Gd and Sc; an embodiment that does not contain La, Gd and Sc; embodiments that do not contain Sr, Gd, and Sc; an embodiment that does not contain Sr, La, and Sc; and an embodiment that does not contain Sr, La and Gd. Therefore the description of the process which requires the mixing of A, B, C, D, E, F, G, H, I and J does not reflect the actual process. 
The ratios in paragraph [0011] and [0023] are missing B3+. It should be between “Eu3+:” and “:a”.
+3, Lu+3, La+3, Gd+3, and Sc+3,  which contain two of these trivalent metal ions and Tb4O7 which contains two Tb3+ ions and two Tb4+ ions.  Appropriate correction is required.
Claim Objections
Claims 2 and 11 are objected to because of the following informalities: The claimed ratios are missing B3+. It should be between “Eu3+:” and “:a”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The processes of claims 1-6 and 9-16 require all of A: the Ba2+ source, B: the Ce+3 source, C: the Tb3+ source, D: the Eu3+ source, E: the B3+ source, F: the Sr2+ source, G: the La+3 source, H: the Gd+3 source, I: the Lu+3 source and J: the Sc+3 source to be mixed to form the disclosed fluorescent borate, but the claimed formula of Ba2-nSrnLu5-x-y-z-mLmCexTbyEuzB5O17 produced by the processes teaches n is 0-1 and m is 0-1 and that L is La, Gd, Sc and a 
	Claims 3 and 12 teach that any one of the raw materials for A-J can only have at most one metal ion of Ba, Sr, Lu, La, Gd, Sc, Ce, Tb, Eu and B. It is unclear what this teachings means, especially since the exemplified raw materials taught in paragraph [0040] and in the embodiments include oxides of Eu+3, Lu+3, La+3, Gd+3, and Sc+3,  which contain two of these trivalent metal ions and Tb4O7 which contains two Tb3+ ions and two Tb4+ ions. Therefore, the claims are indefinite.
Allowable Subject Matter
	Claims 7 and 8 are allowable over the cited art of record.
Claims 1-6 and 9-16 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the objections, set forth in this Office action.
	There is no teaching or suggestion in the art of a borate fluorescent material having the formula Ba2-nSrnLu5-x-y-z-mLmCexTbyEuzB5O17, where L is La, Gd, Sc and combinations thereof, n is 0-1, m is 0-1, 0<x<0.6, 0<y<3 and 0<z<0.3. The closest art of record are CN 107033896 which suggests Ba2-nSrnLu5-x-mLmCexB5O17, where L can be La, Gd, Sc and combinations thereof, n is 0-1, m is 0-1 and 0<x<0.6; the Xiao et al article which teaches Ba2Lu5B5O17:Ce+3,Tb+3; and the Zhang et al articles which teaches Ba2Y5B5O17:Ce+3,Tb+3,Eu+3. There is no teaching or suggestion in the art to add Eu+3 to the taught Ba2-nSrnLu5-x-mLmCexB5O17 and Ba2Lu5B5O17:Ce+3,Tb+3 fluorescent material. In addition, there is no teaching in the art that the addition of Eu+3 to these taught Ba2Lu5B5O17 based materials or that the substitution of Y 5-mLm, where m is 0-1 and L is La, Gd, Sc and combinations thereof in the borate of the Zhang et al article will produce a functional and/or operational fluorescent borate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
8/5/21